DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed July 21st, 2021 have been entered. Claims 1-6, 9-16, and 22 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Specification Abstract, and Claim Objection, alongside each and every claim warning and 112(b) Rejection previously set forth in the Non-Final Office Action mailed November 30th, 2021 and are hereby withdrawn in light of their correction. However, applicant’s amendments have necessitated new 112b Rejections as set forth in the section below. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 15 (and dependents thereof) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitations “a substantially linear first side edge” and “a second side edge”. There is confusing antecedent basis as such limitations have been previously introduced in claim 1 (e.g. “a first side edge” “a second side edge”). It is unclear if claim 5 is introducing a new first and second side edge, or referring to the same side edge previously introduced in claim 1. For the purposes of examination, the limitations of claim 5 are construed as “…includes [[a substantially linear]] the first side edge that is substantially linear extending…” and “the second side edge”.
Regarding claim 15, the limitation “a first side of a centerline of the cushion” is recited. There is confusing antecedent basis for this limitation as “a first side of a centerline of the cushion” has already been introduced in antecedent claim 10. It is unclear if this ‘first side’ and this ‘centerline’ is the same first side of the centerline as claim 10, or a wholly new side and centerline (such as one perpendicular to the side and centerline of claim 10). For the purposes of examination, the limitation is construed as “[[a]] the first side of [[a]] the centerline of the cushion”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (U.S. Pub. No. 20100199436) in further view of itself and Melcher et al. (U.S. Pat. No. 8661586), hereafter “Melcher” and Small (U.S. Pub. No. 20080134437) with Small used as a teaching reference.
Regarding claim 1, Schultz discloses (FIGS. 14A-15) an apparatus, comprising: 
a cushion including a body support portion (1402; FIG. 14A-14E), a head support portion (1404; FIGS. 14A-14E) and a back support portion (1510/1516: FIG. 15), 
the body support portion has a first end portion (1436; FIG. 14C) and a second end portion (1406T/1426T; FIG. 14E) and a top surface (1412; FIGS. 14A-15) disposed at an angle relative to a bottom surface (1420; as illustrated in FIGS. 14C-14E), the second end portion has a height greater than a height of the first end portion (As illustrated in FIGS. 14C-14E), 
the body support portion and the head support portion collectively defining a receiving portion (1408/1418; FIGS. 14C-14E) configured to receive at least a portion of a user's arm therein (paragraph 0066: “provides opening for an entry of the person’s arm…”), the receiving portion being bounded entirely about a perimeter of the receiving portion (as illustrated in FIGS. 14A/14B) by at least a portion of the body support portion and a portion of the head support portion (as illustrated in FIGS. 14A and 14B), 
the cushion having a first side edge (nearest numeral 1422; FIG. 14B) extending along the body support portion and the head support portion on a first side of the centerline (as illustrated in FIG. 14A-14B), and a second side edge (nearest numeral 1428; FIG. 14B), opposite the first side edge on a second side of the centerline opposite the first side of the centerline (As illustrated in FIGS. 14A/14B),
the back support disposed on a portion of the top surface of the body support portion (as illustrated in FIG. 15) and configured to maintain the user in a side position on the cushion,
the receiving portion including a first portion (1408/1418, nearest 1426; FIGS. 14A-14E) on the first side of the centerline (upper half about cross-sectional line 14E; FIG. 14B) of the cushion and a 
However, while Schultz does disclose back support portions (1510/1516; FIG. 15) that improve the comfort of the user and denote that such features may be of any size or location (paragraph 0086-87), Schultz does not disclose the receiving portion explicitly being asymmetric relative to a centerline of the cushion, the second portion of the receiving portion having an interior volume greater than the first portion of the receiving portion to provide a larger space for the user's arm to be received therein when the user is disposed on the cushion with the user's back facing the back support..
Regardless, it would have been an obvious matter of design choice to select the shape of the receiving portion (and the halves thereof) to be asymmetric in shape, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the receiving portion is of another shape, such as a symmetric shape.  Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice. Notably, applicant seems to prolifically state that “The receiving portion can define a variety of different shapes when viewed, for example, from a top view, and can be symmetric or asymmetric” (paragraphs 1047, 1059, 1068, and 1076) and does not indicate any benefit of such a shape in the original disclosure other than simply attaining an asymmetric shape. Therefore, there does not appear to be any criticality as to whether the shape is symmetric (as illustrated in FIG. 14A), or asymmetric (such as Melcher illustrates in FIG. 72, or Small Demonstrates in FIGS. 1, 6, and 8). Further Schultz acknowledges that “It is appreciated that the arm aperture 1418 and/or the arm cavity 1408 may have different shapes and/or configurations to enhance comfort of the person when laying in the sleep-on-side position” (paragraph 0082), therefore, there would be no unpredictable results in altering the shape of the receiving portion of Schultz to be asymmetric in either lateral direction as Melcher and Small demonstrate. It should be understood that the enclosed/bounded relationship of the receiving portion be maintained as in Schultz, but that the shape may be altered such that it is asymmetrical and disproportionate such as Melcher (FIG. 72) or Small (FIG. 1) readily teaches. 
However, Schultz in view of itself still does not explicitly disclose wherein the back support is disposed on the first side of the center line adjacent the first side of the cushion and further configured explicitly to maintain the user in a side position on the cushion.
Regardless, Melcher teaches (FIGS. 36, 42A-D, 43, and 72) a pillow apparatus (FIGS. 36/42A-D/72) that comprises a head support (1922), a body support (1920), and a back support (1985; FIG. 72, or 864; FIG. 36 and 42A-D), alongside a receiving portion (1958) that is partly bounded by the head support and the body support (As illustrated in FIGS. 36, 42A-D, and 72); where the body support is at an incline (as illustrated in FIGS. 36), and wherein the back support is disposed on the first side (left side; as illustrated in FIG. 36 and 43) of the center line adjacent the first side of the cushion (left side; as illustrated in FIG. 36 and 43) and further configured to maintain the user in a side position (Col. 21, lines 44-64: “side support member 864 can be placed on the support element 820 during use and used to help maintain a user in a lateral position”).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the overall shape of the back support member of Melcher (864; FIG. 36 and 42B) into the apparatus of Schultz (as illustrated in FIGS. 14A-15). Where it is considered that Schultz contemplates back support portions (1516 and 1510) that may be integral or attached to the body support member (as illustrated in FIG. 15 and clarified in paragraphs 0086 and 0087), analogous to the back support members of Melcher (as clarified in Col. 21, lines 44-64: “In alternative embodiments, 
Therefore, it would have been simple substitution to have replaced the shape of the back support portion of Schultz (1516/1510; FIG. 15) with the shape and location of the back support portion of Melcher (864; FIG. 36/42B, and 1985; FIG. 72), where the shapes where known at the time (through Melcher: FIG. 42B, with consideration to Schultz’s open ended shape and placement acknowledged in paragraphs 0086-0087), the results would have been predictable (in light of both possessing analogous structures, arrangements thereof and uses thereof), where Melcher openly admits that such a back support portion is configured to maintain the user in a side position (Col. 21, lines 44-64), and that Schultz openly uses its back support portions to improve the comfort of the user when laying on their side (paragraph 0086-87). The combination hereafter “Schultz Modified”

Regarding claim 3, Schultz Modified discloses the apparatus of claim 1, wherein the back support portion is formed integrally with the body support portion. As expressed in Schultz (paragraph 0086: “the adjustable support element is internal”) and Melcher (Col. 21, lines 44-64 (can be integral or fixedly attached), the combination as set forth in claim 1 expresses two arts that both consider their back support portions integral with the body support portions.
Regarding claim 4, Schultz Modified discloses the apparatus of claim 1, wherein the back support portion is fixedly coupled to the body support portion. As expressed in Schultz (paragraph 0087: “the adjustable support element is external”) and Melcher (Col. 21, lines 44-64 (can be integral or fixedly attached), the combination as set forth in claim 1 expresses two arts that both consider their back support portions alternatively fixedly coupled with the body support portions.
Regarding claim 6, Schultz Modified discloses the apparatus of claim 1, wherein the receiving portion extends from a centerline of the cushion outward asymmetrically in left and right lateral directions, such that a portion of the receiving portion on a right side of the centerline of the cushion has a different shape than a portion of the receiving portion on a left side of the centerline of the cushion. As considered in claim 1 set forth above, the receiving portion of the Schultz in view of itself considers that the receiving portion be asymmetric in shape about the centerline, where such shape would have been an obvious matter of design consideration, and where such asymmetry of the shape 
Regarding claim 9, Schultz Modified discloses the apparatus of claim 1, wherein the head support portion is formed integrally with the body support portion. Notably, Schultz states in paragraph 0065: “The trunk rest 1402, the head rest 1404, and the connecting portion 1406 are joined in any suitable fashion so as to form a substantially unibody structure… In other embodiments, the trunk rest 1402, the head rest 1404, and/or the connecting portion 1406 may be separately formed, and then fastened, glued or otherwise secured together” A unibody is conventionally one made of a single extrusion or uniform material and construction throughout, where it acknowledged in the alternate that the invention may be made in pieces and assembled/fastened together as by glue or otherwise.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz Modified in further view of Small (U.S. Pub. No. 20080134437).
Regarding claim 5, Schultz Modified discloses the apparatus of claim 1, wherein the cushion includes a substantially linear first side edge extending along the body support portion and the head support portion (As set forth in claim 1 prior), and the second side edge, opposite the first side edge (As set forth in claim 1 prior).
However, Schultz Modified does not explicitly disclose wherein the cushion has an asymmetric shape in a top view that includes a curved portion proximate the head support portion, the head support portion having a greater surface area near the first side edge than a surface area near the second side edge to provide greater space for the user to position the user's head on the head support when the user is disposed on the cushion with the user's back facing the back support.
Regardless, Small teaches (FIGS. 1, 6, and 8) an apparatus with a body support (18; FIG. 1), a head support portion (24; FIG. 1), a back support portion (30; FIG. 1); and a receiving portion (20) that is asymmetric about a centerline of the cushion (as illustrated in FIG. 1); wherein the cushion includes a 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated (or otherwise replaced) the rectilinear (or planar) shaped portion of the head support portion in Schultz Modified (Schultz: as illustrated in FIG. 14A) with the curved portion of Small (as illustrated along 22 in FIGS. 6 and 8) that produce a head support having greater surface area near the first side edge. Where it is considered that the shape of the curved portion was known to the art through Small, and that both Small and Schultz Modified utilize analogous structures, features, and arrangements thereof through a body support portion, a head support portion, a back support portion, and a receiving portion that accommodates an arm therein, therefore, the results would have been predictable to one of ordinary skill in the art. Where it is further eminently demonstrated in FIG. 8 of Small that the hand of the user is afforded more room than a flat rectilinear embodiment would avail as in Schultz Modified by nature of the person’s hand being demonstrably able to be accommodated further inward than an otherwise rectilinear block of material would avail.
Therefore, it would have been simple substitution to have replaced the rectilinear (or planar) shaped portion of the head support portion in Schultz Modified (Schultz: as illustrated in FIG. 14A) with the curved portion of Small (as illustrated along 22 in FIGS. 6 and 8) and further availing a greater demonstrably shown in Small and would inherently avail greater space for the user’s arm due to the reduction of material that would intercept the user’s hand. The combination hereafter “Schultz as modified”. It is further considered that “to provide greater space for the user to position the user's head on the head support when the user is disposed on the cushion with the user's back facing the back support” is construed as intended use and does not differentiate the claims from the combination of Schultz, Melcher, and Small as Small clearly demonstrates a person laying with their back facing the support in FIGS. 8.
Claims 10-13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Melcher, and Small.
Regarding claim 10, Schultz discloses (FIGS. 14A-15) an apparatus, comprising: 
a cushion including a body support portion (1402; FIG. 14A-14E), a head support portion (1404; FIGS. 14A-14E) and a back support portion (1510/1516: FIG. 15), 
the body support portion has a first end portion (1436; FIG. 14C) and a second end portion (1406T/1426T; FIG. 14E) and a top surface (1412; FIGS. 14A-15) disposed at an angle relative to a bottom surface (1420; as illustrated in FIGS. 14C-14E), the second end portion has a height greater than 
the cushion having a shape in a top view that includes a substantially linear first side edge (nearest numeral 1422; FIG. 14B) on a first side of a centerline (as illustrated in FIG. 14A-14B) of the cushion and extending along the body support portion and the head support portion, and a second side edge (nearest numeral 1428; FIG. 14B) on a second side of the centerline of the cushion, opposite the first side edge (As illustrated in FIGS. 14A/14B),
the back support disposed on a portion of the top surface of the body support portion (As illustrated in FIG. 15) and configured to maintain the user in a side position on the cushion.
However, while Schultz does disclose back support portions (1510/1516; FIG. 15) that improve the comfort of the user in a side position (and would therefore assist in maintaining the user in a side position) and denote that such features may be of any size or location (paragraph 0086-87), Schultz does not disclose where the back support is configured explicitly to maintain the user in a side position on the cushion.
Regardless, Melcher teaches (FIGS. 36, 42A-D, and 72) a pillow apparatus (FIG. 72) that comprises a head support (1922), a body support (1920), and a back support (1985; FIG. 72, or 864; FIG. 36 and 42A-D), alongside a receiving portion (1958) that is partly bounded by the head support and the body support (As illustrated in FIGS. 36, 42A-D, and 72); where the body support is at an incline (as illustrated in FIGS. 36), and wherein the back support is configured to maintain the user in a side 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the overall shape of the back support member of Melcher (864; FIG. 36 and 42B) into the apparatus of Schultz (as illustrated in FIGS. 14A-15). Where it is considered that Schultz contemplates back support portions (1516 and 1510) that may be integral or attached to the body support member (as illustrated in FIG. 15 and clarified in paragraphs 0086 and 0087), analogous to the back support members of Melcher (as clarified in Col. 21, lines 44-64: “In alternative embodiments, the side support member 864 can be fixedly attached to the support element 820 or integrally formed with the support element 820”). It is further considered that Schultz acknowledges that “the adjustable support element 1502 increases and/or a surface portion 1510 rises so as to provide an increased level of comfort for the person when laying in the sleep-on-side position. The adjustable support element 1502 may be located at any suitable place in the trunk rest 1402, and may be of any suitable size” (paragraphs 0086-0087). Therefore, the results would have been predictable as both utilize a head support portion, a body support portion, a back support portion, and a receiving portion (as illustrated in Schultz: FIGS. 14A-15; as illustrated in Melcher: FIGS. 36, 42B, and 72), where Melcher expressly indicates that the side bolster of those particular shapes will result in such a back support portion as being configured to maintain the user in a side position (which would improve upon the comfort of the user), while Schultz expressly uses back support portions (1516/1510) to improve the comfort of the person when laying on the sleep-on-side position. Further, Schultz also expresses that the size and location of the back support portion can be anywhere or size appropriate (paragraphs 0086-87) where Melcher clearly indicates one such appropriate place and size of the back support portion (As illustrated in FIGS. 36 with deference to FIG. 42B and 72).

However, Schultz still does not explicitly disclose wherein the cushion has an asymmetric shape in a top view that includes a curved portion proximate the head support portion, nor the head support portion having a greater surface area near the first side edge than a surface area near the second side edge to provide greater space for the user to position the user's head on the head support when the user is disposed on the cushion with the user's back facing the back support..
Regardless, Small teaches (FIGS. 1, 6, and 8) an apparatus with a body support (18; FIG. 1), a head support portion (24; FIG. 1), a back support portion (30; FIG. 1); and a receiving portion (20) that is asymmetric about a centerline of the cushion (as illustrated in FIG. 1); wherein the cushion includes a linear first side edge along the body support portion (as illustrated along 16/30; FIG. 1) that extends along the body support portion and the head support portion, and a second side edge (along 22; FIG. 1) that includes a curved portion {at} the head support portion (as illustrated along 22), wherein the head support portion has a greater surface area near the first side edge (nearest 16/30; FIGS. 6 and 8) than a surface area near the second side edge (about the rounded edges of 22; FIG. 6 and 8) to provide greater space for the user to position the user's head on the head support when the user is disposed on the cushion with the user's back facing the back support. Where it is observed that there is eminently 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated (or otherwise replaced) the rectilinear (or planar) shaped portion of the head support portion in Schultz Modified (Schultz: as illustrated in FIG. 14A) with the curved portion of Small (as illustrated along 22 in FIG. 1). Where it is considered that the shape of the curved portion was known to the art through Small, and that both Small and Schultz Modified utilize analogous structures, features, and arrangements thereof through a body support portion, a head support portion, a back support portion, and a receiving portion that accommodates an arm therein, therefore, the results would have been predictable to one of ordinary skill in the art. Where it is further eminently demonstrated in FIG. 8 of Small that the hand of the user is afforded more room than a flat rectilinear embodiment would avail as in Schultz Modified by nature of the person’s hand being demonstrably able to be accommodated further inward than an otherwise rectilinear block of material would avail.
Therefore, it would have been simple substitution to have replaced the rectilinear (or planar) shaped portion of the head support portion in Schultz Modified (Schultz: as illustrated in FIG. 14A) with the curved portion of Small (as illustrated along 22 in FIGS. 6 and 8) and further availing a greater surface area near the first side edge (As illustrated in FIGS. 6 and 8), where the shape thereof is known to the art through Small, and further the results would have been predictable in light of Small, Schultz, and even Melcher all concerning analogous features and arrangements thereof concerning a body support portion, a head support portion opposite thereof, a receiving portion interstitial therebetween, and a back support portion projecting upward from at least the body support portion to avail a person to lay on their side and accommodate their arm in the receiving portion/relief cavity. Where further it is considered that the curved portion that Small presents in FIG. 8 demonstrably shows that the person’s hand is further accommodated where a flat cushion would otherwise prevent the person’s hand from demonstrably shown in Small and would inherently avail greater space for the user’s arm due to the reduction of material that would intercept the user’s hand. The combination hereafter “Schultz as modified”. It is further considered that “to provide greater space for the user to position the user's head on the head support when the user is disposed on the cushion with the user's back facing the back support” is construed as intended use and does not differentiate the claims from the combination of Schultz, Melcher, and Small as Small clearly demonstrates a person laying with their back facing the support in FIGS. 8.
Regarding claim 11, Schultz as modified discloses (Schultz: FIG. 14A-14E) the apparatus of claim 10, wherein the body support portion and the head support portion collectively define a relief cavity (1408; as illustrated in Schultz: FIGS. 14A-14E), the relief cavity being in fluid communication with the receiving portion (As illustrated in FIGS. 14A-14E) and can receive a portion of at least one of a user's arm or hand therethrough (paragraph 0066: “provides an opening for entry of the person’s arm into the arm cavity 1408”).
Regarding claim 12, Schultz as modified discloses the apparatus of claim 10, wherein the back support portion is formed integrally with the body support portion. As expressed in Schultz (paragraph 0086: “the adjustable support element is internal”) and Melcher (Col. 21, lines 44-64 (can be integral or fixedly attached), the combination as set forth in claim 1 expresses two arts that both consider their back support portions integral with the body support portions.
Regarding claim 13, Schultz as modified discloses the apparatus of claim 1, wherein the back support portion is fixedly coupled to the body support portion. As expressed in Schultz (paragraph 0087: “the adjustable support element is external”) and Melcher (Col. 21, lines 44-64 (can be integral or fixedly attached), the combination as set forth in claim 1 expresses two arts that both consider their back support portions alternatively fixedly coupled with the body support portions.
.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz as modified in further view of itself with Small used as a teaching reference.
Regarding claim 14, Schultz as modified discloses the apparatus of claim 10, wherein the receiving portion extends from the centerline of the cushion outward in left and right lateral directions (as illustrated in FIGS. 14A/14B), such that a portion of the receiving portion on a right side of the centerline of the cushion has a shape and extent (As illustrated in FIGS. 14A-14E).
However, Schultz as modified does not explicitly disclose wherein the centerline is asymmetric in shape, wherein a portion of the receiving portion on a right side of the centerline of the cushion has a different shape than a portion of the receiving portion on a left side of the centerline of the cushion.
Regardless, it would have been an obvious matter of design choice to select the shape of the receiving portion (and the halves thereof) to be asymmetric in shape, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the receiving portion is of another shape, such as an asymmetric shape.  Overall, applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice. Notably, applicant seems to prolifically state that “The receiving portion can define a variety of different shapes when viewed, for example, from a top view, and can be symmetric or asymmetric” (paragraphs shape of the receiving portion of Schultz to be asymmetric in either lateral direction as Melcher and Small demonstrate. It should be understood that the enclosed/bounded relationship of the receiving portion be maintained as in Schultz, but that the shape may be altered such that it is asymmetrical and disproportionate such as Melcher (FIG. 72) or Small (FIG. 1) readily teaches. Where clearly Small demonstrates one such case wherein the greater proportion of the extent/volume is greater on the second side of the apparatus opposite the first side (coincident with the back support portion as illustrated in FIG. 1 of Small). For the sake of conciseness, the rejection of claims 15 and 16 are similarly rejected under analogous grounds as those recited for claim 14. The combination effectively hereafter “Modified Schultz”.
Regarding claim 15, Modified Schultz discloses (as set forth previously in claim 14) the apparatus of claim 10 (and claim 14), wherein the receiving portion includes a first portion on a first side of a centerline of the cushion and a second portion on an opposite, second side of the centerline of the cushion, the first portion having an interior volume greater than the second portion. As considered in claim 14 set forth above, the receiving portion of Schultz in view of itself considers that the receiving portion be asymmetric in shape, where such shape would have been an obvious matter of design consideration, and where such asymmetry of the shape would inherently result in a different shape and thus a different interior volume of the first and second sides of the receiving portion, such as those 
Regarding claim 16, Modified Schultz discloses the apparatus of claim 15 (as previously set forth in claim 14), wherein the first portion of the receiving portion is disposed on a side of the centerline of the cushion corresponding with the second side edge of the cushion. Where the asymmetric shape demonstrably known to Small is clearly of greater volume nearest the second side of the apparatus in deference to claim 14 as previously set forth as a change of shape with disproportionate, asymmetric halves of the receiving portion.
Response to Arguments
Applicant’s arguments, see Remarks (pages 7-9), filed February 26th, 2021; and July 21st, 2021, with respect to Objections to the specification and claims alongside the claim warnings and 112b rejections have been fully considered and are persuasive.  The Specification objections, Claim objections, Claim warnings, and 112b Rejections of November 30th, 2021 has been withdrawn. 
Applicant's arguments filed February 26, 2021 (see Remarks: pages 10-12) have been fully considered but they are not persuasive.
Notably, applicant states that applicant’s invention expresses a receiving portion with a first and second portion, where the second portion (on the second side) has a greater interior volume than the first portion. Notably, although applicant asserts there is criticality for the feature, there is still present the matter that applicant clearly states that the receiving portion may be symmetric or asymmetric, where Schultz clearly expresses a symmetric embodiment. However, Small and Melcher both exemplify support rests with asymmetric receiving portions that are larger at their second side than their first side (nearest the left side of the incline; Melcher: FIGS. 36/43, and Small: FIGS. 6 and 8). Where Small combination of Schultz and Melcher/Small provide a receiving portion that is bounded (as Schultz presents in FIGS. 14A-14E), and a further interior volume that may be made larger or smaller to be asymmetric as Small or Melcher demonstrate.
Further, applicant asserts that Schultz does not possess a greater surface area near the first edge of the cushion. However, it is eminent in providing the curved portion of Small into Schultz (Small: FIGS. 6), that there will be a greater surface area nearer the first side/back rest as Small demonstrates and is asserted in combination with Schultz. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, Examiner is not persuaded that the features of applicant’s invention are disclosed by the combination of Schultz, Melcher, and Small,
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        



/ERIC J KURILLA/Primary Examiner, Art Unit 3619